PER CURIAM.
We reverse an order granting restitution as the record reflects a failure to fully comply with the prior opinion in this case, Oliverio v. State, 583 So.2d 412 (Fla. 4th DCA 1991).
There, we reversed the restitution order as imposed without determining the factors in subsections 775.089(6) and (7), Florida Statutes. On remand, the issue of the defendant’s resources was not addressed. See Mounds v. State, 526 So.2d 1084 (Fla. 4th DCA 1988). We have considered Cheatham v. State, 593 So.2d 270 (Fla. 4th DCA 1992) but deem it inapposite, Additionally, on remand, notice of hearing is to be furnished to the defendant directly. Although the defendant need not necessarily be transported back to court from out of *535state incarceration, he must at least be afforded the opportunity to be heard through other means.
HERSEY, DELL and STONE, JJ., concur.